Citation Nr: 9929026	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 4, 1997, for 
the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).


REMAND

Service connection for post-traumatic stress disorder, major 
depression, was granted by a rating decision dated in January 
1998, and a 50 percent disability rating was assigned 
effective March 4, 1997.  The veteran filed a notice of 
disagreement to the effective date assigned and a statement 
of the case was issued in May 1998.  The veteran perfected 
his appeal as to this issue by the filing of a substantive 
appeal received by the RO in July 1998.  

Following receipt of the substantive appeal, the "[RO] will 
certify the case to the [Board]."  38 C.F.R. § 19.35 (1999).  
Certification is accomplished by the completion of VA Form 8, 
"Certification of Appeal."  Id.  When an appeal is certified 
to the Board for appellate review and the appellate record is 
transferred to the Board, the appellant and his or her 
representative, if any, will be notified in writing of the 
certification and transfer and of the time limit for 
requesting a change in representation, for requesting a 
personal hearing, and for submitting additional evidence 
described in Rule of Practice 38 C.F.R. § 20.1304.  38 C.F.R. 
§ 19.36 (1999).  In the instant case, there is no evidence of 
certification for appellate review, nor is there evidence 
that the veteran was notified of the certification and 
transfer, as a copy of a notification letter is not of 
record.  

Additionally, an appellant shall be accorded full right to 
representation in all stages of an appeal. 38 C.F.R. § 20.600 
(1999).  The record reflects that the RO apparently forwarded 
the claims folder to the local representative.  However, 
there is no indication that the representative responded.   
It would be appropriate to provide the veteran's local 
service representative with another opportunity to submit a 
statement in support of the veteran's claim.  

In view of the foregoing procedural deficiencies, the case is 
remanded for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument in 
support of his claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  If additional evidence is submitted 
in conjunction with this claim, the RO is 
requested to readjudicate the claim.  If 
the benefit sought is not granted a 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  

3.  The RO should prepare a VA Form 8, 
and certify the issue on appeal and 
associate the Certification of Appeal 
with the claims file.  Thereafter, the RO 
should associate a copy of the 
notification letter to the veteran of 
certification and transfer of the 
appellate record pursuant to 38 C.F.R. § 
19.36 in the claims file. 

4.  The RO should ensure that the local 
representative has the opportunity to 
review the claims file and to prepare VA 
Form 646 or the equivalent.  If the 
representative has nothing further to 
present, the RO should note this in the 
claims file.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


